Citation Nr: 0913759	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-42 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral leg 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral ankle 
pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

This case was previously remanded by the Board in February 
2008 and November 2008, and it has been returned to the Board 
for further review.  The purpose of the November 2008 remand 
was to schedule the Veteran for the additional Board hearing 
he requested in July 2008.  The requested hearing was 
subsequently scheduled, and he was notified of the date and 
time of this hearing in a January 2009 letter from the RO.  
However, he failed to report for the hearing.  As he has 
since not asked for a new hearing, the Board finds that the 
hearing request has been withdrawn.  See 38 C.F.R. § 
20.702(d) (2008).

The record reflects that the Veteran has submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.



FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's bilateral knee disability is attributed to 
osteoarthritis, a known clinical diagnosis; which was not 
manifested in service and is not otherwise shown to be 
related to service.

3.  The Veteran's bilateral ankle pain has not been 
attributed to a known disability, but it has not manifested 
to a degree of 10 percent or more.

4.  There are no complaints in the left lower extremity that 
are separate and distinct from the muscle cramps in the left 
leg for which service connection has already been granted; 
the only remaining lower extremity complaint, pain in the 
right hip, has been attributed to arthritis of the right hip, 
a known clinical diagnosis; which was not manifested in 
service and is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).

2.  Service connection for a bilateral leg disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).

3.  Service connection for bilateral ankle pain is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in July 2002, 
July 2003, March 2005, and March 2008, in which the RO 
advised the appellant of the evidence needed to substantiate 
his service connection claims.  The appellant was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  In a June 2006 letter, as 
well as the March 2008 letter, the Veteran was further 
advised as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims, pursuant to the Court's holding in Dingess, supra.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
The Board notes that only the July 2002 letter was issued 
prior to the initial adjudication of the Veteran's claims in 
September 2002.  His claims, however, were subsequently 
readjudicated in the May 2004 Statement of the Case (SOC) and 
the October 2004, January 2006, February 2006, and May 2008 
Supplemental Statements of the Case (SSOC).  Thus, any 
deficiencies in timeliness of the notice letters would not be 
prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO arranged for the 
Veteran to undergo a VA examination in April 2008.  In short, 
the Board finds that VA has satisfied its duty to assist by 
obtaining evidence relevant to the Veteran's claims and by 
providing a VA examination.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. 
 
On November 2, 1994, Congress enacted the 'Persian Gulf War 
Veterans' Act,' Title I of the 'Veterans' Benefits 
Improvements Act of 1994,' Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  In this case, the Veteran is 
documented to have had such service.

The Board notes that Congress revised 38 U.S.C.A. § 1117, 
effective March 1, 2002.  In the revised statute, the term 
'chronic disability' was changed to 'qualifying chronic 
disability,' and the definition of 'qualifying chronic 
disability' was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a 'qualifying chronic disability' that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, 
the chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term 'objective indications of a qualifying chronic 
disability' include both 'signs,' in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).


III.  Analysis 

At the outset of this discussion, the Board notes that the 
issues originally certified for appeal to the Board were 
claims of entitlement to service connection for bilateral 
knee pain, bilateral calf pain, bilateral leg pain, and 
bilateral ankle pain.  He had alternatively claimed these 
disabilities as due to specific injuries in service, and as 
attributable to an undiagnosed illness.

These claims were remanded by the Board in February 2008, 
and, following additional development, the AMC granted 
service connection for bilateral muscle cramps, Muscle Group 
XI, in a May 2008 rating decision.  A review of that decision 
confirms that it constituted a full grant of the claim of 
service connection for bilateral calf pain.  Thus, the 
Veteran's appeal as to that issue was resolved.

In a Supplemental Statement of the Case dated in May 2008, 
the AMC continued to deny service connection for bilateral 
knee pain, bilateral leg pain, and bilateral ankle pain.  
Thus, these issues remain on appeal, and the Board will first 
turn to the claims of entitlement to service connection for 
bilateral knee and leg pain.

With respect to these claims, the Board notes that the 
Veteran has been diagnosed with osteoarthritis of both knees 
and with arthritis of the right hip.  In this regard, the 
Board notes the report of a VA examination in April 2008 
wherein it was determined that x-rays revealed minimal 
osteoarthritic changes of the medial compartments of both 
knees.  In the report, the VA examiner specifically noted his 
conclusion that the Veteran's complaints of knee pain were 
attributable to that diagnosis.  In relying on past findings 
of arthritis in the right hip, the examiner also concluded 
that the Veteran's history of right hip complaints and 
bursitis were attributable to arthritis of the right hip.  
The Board notes that the findings of arthritis are supported 
by clinical findings contained in past treatment records.

Because the Veteran's reported symptoms of knee and right hip 
pain have been attributed to known diagnoses, service 
connection for his complaints of pain in these joints as due 
to an undiagnosed illness is not warranted.

The Board will therefore consider whether the Veteran's 
bilateral knee osteoarthritis and right hip arthritis may be 
connected to his military service.  

In this regard, the Veteran's service treatment records 
record a single instance of pain in the knees.  Specifically, 
an August 1974 record notes that the Veteran reported 
occasional pain in both knees.  An impression of joint laxity 
was given.  A July 1974 service treatment record reflects 
that the Veteran sought treatment for pain in the hips.  He 
reported having had sporadic pain in the hips for the last 
year and a half.  He stated that this pain commonly occurs 
when he is in a sitting position.  He reported no history of 
trauma.  On examination, the Veteran had full range of motion 
in both hip joints.  There was no evidence of subluxation and 
there was no tenderness.  The Veteran did have pain, but it 
seemed to be posterior to the head of the femur.  The 
impression was weakness in the posterior ligament of the hip 
joints and the Veteran was referred to the orthopedic clinic.  
None of the remaining medical history or examination reports, 
including the retirement records from November 1990, reflect 
any clinical abnormality of the Veteran's knees or hips, nor 
do these records reflect that the Veteran reported having a 
current or past knee or hip disability.  

As noted, in April 2008, the Veteran was examined by a VA 
physician for the purpose of determining whether his current 
leg disabilities may be related to his military service.  The 
examiner diagnosed right hip arthritis and stated it was less 
likely as not that it had its onset in either period of 
active duty or as a result of an incident that occurred in 
service.  The examiner considered the Veteran's description 
of in-service injuries, and symptoms experienced thereafter, 
but also noted one in-service treatment for hip pain in 1974.  
It was further noted that the claims file showed no other 
treatment for right hip pain after 1974 until 1994, when 
records mention degenerative joint disease of the hips.

According to the VA examiner, the Veteran's osteoarthritis of 
the bilateral knees less likely as not had its onset during 
his period of active duty or is due to his military service.  
In support of his finding, the examiner reiterated that the 
claims file showed only one time treatment for the knees in 
1974 and that there is no other treatment for knees until 
1994, when degenerative joint disease of the knees was noted.  
The examiner also noted radiographic findings showed only 
early/mild osteoarthritis of the knees, which meant that this 
disability was a developmental process.  

The Board further notes that no bilateral knee or right hip 
disability was diagnosed in a report of a VA examination that 
was conducted in March 1991, shortly after the Veteran's 
separation from service.  This record includes an x-ray 
report noting there were no fractures or bony abnormalities 
in the Veteran's knees, and that the soft tissues appeared 
normal.  The right hip x-ray report indicates findings of a 
"solitary radiopaque density ... which may represent a bone 
island" and "several areas of calcification."  However, 
neither the radiology report nor the accompanying examination 
report diagnoses a disability of the knees or of the right 
hip and there is no suggestion that either of these findings 
is symptomatic of a right hip disability.

The Board has considered the Veteran's lay assertions that he 
experienced knee and right hip pain since he was on flying 
status in the Air Force.  Certainly, the Veteran is competent 
to report having experiencing symptoms since service.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, he 
is not qualified to render medical opinions regarding the 
underlying diagnosis and/or etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Even where a Veteran asserted 
continuity of symptomatology since service, the Court has 
held that medical evidence was ultimately required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); Voerth v. West, 13 Vet. App. 117 (1999).

In this case, a qualified examiner reviewed the documented 
medical history and considered the Veteran's subjective 
reports, but ultimately concluded that his bilateral knee 
osteoarthritis and right hip arthritis were less likely than 
not related to service.  The Board finds that the opinions of 
a competent health care specialist are more probative than 
lay assertions of a continuity of symptomatology.

In the absence of contrary medical evidence of a link between 
the Veteran's in-service knee pain and his current bilateral 
knee osteoarthritis, direct service connection for a 
bilateral knee disability must be denied.  Similarly, in the 
absence of contrary medical evidence of a link between the 
Veteran's in-service hip pain and his current right hip 
arthritis, direct service connection for a right hip 
disability must also be denied.

The Board has reviewed the evidence of record and can find no 
knee or hip disability between his separation from service 
and February 1994, including no x-ray evidence of arthritis, 
and has found affirmative evidence of no knee or right hip 
disability two months following the Veteran's separation from 
service.  The February 1994 record falls outside of the one 
year presumptive period after the Veteran's January 1991 
separation from service.  Therefore, the Board also finds 
that presumptive service connection for a bilateral knee or 
hip disability is not available.

As noted, the Veteran has also claimed service connection for 
bilateral ankle disability on both a direct basis and as due 
to an undiagnosed illness.  In this regard, the Board notes 
that the Veteran's personnel records reflect that he was 
stationed in Saudi Arabia in August 1990.  He is therefore 
considered a Persian Gulf War veteran.  

Furthermore, unlike the claimed knee and right hip pain, the 
record reflects that the Veteran's ankle complaints are not 
attributable to a known clinical diagnosis.  The Board found 
the most probative evidence in this regard to be the report 
of the April 2008 VA examination, which indicates that the 
Veteran's ankles are normal and that there is no diagnosis of 
an ankle condition.  The report additionally stated that the 
examiner could not resolve the issue of the Veteran's 
subjective complaints of bilateral ankle pain without 
resorting to speculation of whether it is at least as likely 
as not that the Veteran's illness had its onset in active 
duty or is otherwise related to an incident in service.  

In the absence of a diagnosed disability, the Board must 
determine whether there are objective indications of a 
qualifying chronic disability.  If this chronic disability 
first became manifest after service, it must be present to a 
degree of 10 percent or more.  

There is no evidence of a chronic ankle disability during 
service.  A January 1978 service treatment record reflects 
that the Veteran sprained his right ankle when he slipped and 
fell on the ice on the way to the dining hall.  There is, 
however, no evidence that this injury developed into a 
chronic disability.  Nor is ankle pain mentioned elsewhere in 
the Veteran's service treatment records.

The Board is cognizant that the term "objective indications 
of a qualifying chronic disability" includes both "signs," 
in a medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. § 
3.317(a)(3).  Thus, in the absence of documented clinical 
findings, a veteran is not precluded from establishing the 
presence of objective indications through other, non-medical 
indicators.  Such indicators can include evidence that a 
veteran has sought medical treatment for his symptoms, or lay 
statements of individuals who have observed such 
manifestations.  In this case, post-service treatment records 
dated in 2005 do reflect that he sought treatment for various 
complaints including ankle pain.

Even assuming, however, that this evidence was accepted as an 
objective evidence of a qualifying chronic disability, the 
Board must still determine whether the Veteran's ankle 
disability has manifested to a degree of 10 percent or more 
following service.  In this regard, the Board finds the most 
closely analogous rating to be 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008), which pertains to arthritis.  Under that 
code, degenerative arthritis, when substantiated by x-rays, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X- ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, and a 10 
percent disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71, DC 5003.

The Veteran's medical records reflect that he sought 
treatment for ankle pain after service.  A May 1992 record 
reflects the Veteran was treated for an acute collateral 
lateral sprain of the right ankle.  On examination in April 
2008, the Veteran had normal range of motion in each ankle, 
and there was no active painful motion.  There was no 
additional loss of range of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  There was no tenderness of the ankle joint.  
The Veteran reported that he believed his bilateral ankle 
pain started in 1987 and was related to a 1964 fall in 
Vietnam.  He stated his pain was intermittent (five out of 
seven days) and was associated with his bilateral calf pain.  
He stated his ankle pain was not associated with exercise, 
prolonged standing, or walking.  The Motrin or Vicodin that 
he takes for generalized pain helps.  

This evidence does not reflect a chronic ankle disability to 
a degree of 10 percent or more under Diagnostic Code 5003.  
The Board notes that the examination report showed no 
limitation of motion, even when considering functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Absent evidence of even slight limitation 
of motion, the criteria for a compensable rating are not met.  
Consequently, the Veteran is not shown to have a chronic 
qualifying disability that has manifested to a compensable 
degree.  Therefore, service connection for bilateral ankle 
pain as due to an undiagnosed illness must be denied.

As noted above, the Veteran's service treatment records do 
reflect that the Veteran sustained a sprained ankle with 
subsequent complaints of pain.  However, although the Board 
has considered the Veteran's claim for bilateral ankle pain 
on a direct basis, as noted, the April 2008 VA examination 
revealed no evidence of a current disability.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  As 
the preponderance of the evidence is against finding a 
residual disability in the ankle, the Board finds that 
service connection on a direct basis is not warranted.

In reaching these conclusions, the Board considered the 
contention made by the Veteran's representative in September 
2008 that the Veteran's disabilities are a direct result of 
combat operations and that the provisions of 38 U.S.C.A. 
§ 1154(b) should apply.  Under this law, if a veteran was 
engaged in combat with the enemy while in active service, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in such service satisfactory lay or other evidence 
of service incurrence, if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  Service incurrence may be found even though 
there are no official records of such incurrence in service, 
and every reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).

The term 'engaged in combat with the enemy' means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The Veteran's service personnel records reflect that he 
served from January 1961 to January 1991.  He served as an 
aircraft technician and a pilot.  He did not, however, 
receive any citations or medals indicative of combat service.  
Furthermore, the representative only recently tied the 
claimed disabilities to combat service.  Prior statements 
indicate his belief that his legs and joints started becoming 
much worse in 1987, which means the Veteran placed the onset 
of these disabilities at least three years prior to any 
service during the Persian Gulf War.  In addition, at the 
April 2008 VA examination, the Veteran denied having suffered 
any specific trauma to his knees.  He also speculatively tied 
his disabilities to Agent Orange exposure, chemical exposure 
during Persian Gulf service, or his work as an aircraft 
mechanic.  None of these explanations may be classified as 
assertions that his claimed disabilities were incurred as a 
result of combat, and no other affirmative evidence 
establishes that any of these claims could even potentially 
be related to combat service.  The Board therefore concludes 
that the combat presumption does not attach to any of the 
claims on appeal.  

With respect to the Veteran's recent assertion that his 
disabilities could be due to Agent Orange exposure, the Board 
notes that it is not clear from his personnel records that he 
was stationed in Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  Even presuming such service, however, he 
has not claimed a disability recognized as being related to 
herbicide exposure, nor has he submitted medical evidence 
linking any claimed disability or symptom to such exposure.  
The Veteran may sincerely believe that such exposure is a 
possible explanation for his symptoms, but as a lay person, 
he is not competent to render such an opinion.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. Jul. 3, 2007).  Thus, 
the weight of the evidence is against granting service 
connection for any claimed disability as being due to 
herbicide exposure.

Finally, the Board is cognizant that the one of the issues 
under consideration is a claim of service connection for 
bilateral leg pain, and the Board has so far only addressed 
complaints of pain regarding the knees, ankles, and the right 
hip.  As noted, during the pendency of this appeal, service 
connection was also granted for bilateral leg cramps.  Given 
the characterization of one of the claims as being for 
bilateral leg pain, the Board has reviewed his contentions 
and the medical evidence in detail to determine if he has 
been intending to claim service connection for pain in the 
leg in any area other than the knees, right hip, and ankle 
discussed herein, or separately from the cramps in the area 
of Muscle Group XI for which service connection was 
established in May 2008.  However, the Veteran's statements 
and medical records do not indicate that he has any specific 
complaints other than the joint pain discussed above and the 
leg cramps for which he was service connected in May 2008.  
During his personal hearing before the undersigned, he 
specified that his complaints of pain were specific to the 
knees, ankles, and calves, and he also subsequently reported 
right hip pain during the course of his VA examination.  
Thus, there appears to be no additional disability associated 
with the claim of entitlement to service connection for a 
bilateral leg disability beyond the claimed pain in the 
knees, ankles, and right hip, and the cramps in the calves.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
granting service connection for bilateral knee pain, ankle 
pain, or leg pain, on either a direct basis or as secondary 
to an undiagnosed illness.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral ankle 
disability, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a bilateral leg 
disability, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a bilateral ankle pain, 
to include as due to an undiagnosed illness, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


